United States Court of Appeals
                       For the First Circuit


No. 03-1123

                      SARAH FITZPATRICK MANDEL,

                        Plaintiff, Appellee,

                                 v.

                      TOWN OF ORLEANS, ET AL.,

                       Defendants, Appellants.


                               ERRATA

     The opinion of this court, issued on April 15, 2003, should be

amended as follows:

     On page 5, line 14, after "remain in effect.", add "Mandel v.

Town of Orleans, 233 F. Supp. 2d 232, 239, 241 (D. Mass. 2002).".

     On page 5, line 16, after "to its involvement.", add "Id. at

234.".